UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 15-6567


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

LENNELL DYCHES,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.     G. Ross Anderson, Jr., Senior
District Judge. (8:06-cr-00136-JFA-1)


Submitted:   June 25, 2015                  Decided:   June 30, 2015



Before GREGORY, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lennell Dyches, Appellant Pro Se. Elizabeth Jean Howard, Assistant
United States Attorney, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Lennell Dyches appeals the district court’s order denying his

self-styled   “Motion      to     Dismiss    for      Lack   of    Territorial

Jurisdiction[.]”      We   have    reviewed     the    record     and   find   no

reversible error.     Accordingly, we affirm for the reasons stated

by the district court.          United States v. Dyches, No. 8:06-cr-

00136-JFA-1 (D.S.C. Apr. 9, 2015).          We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid the

decisional process.



                                                                        AFFIRMED




                                      2